PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/908,044
Filing Date: 3 Jun 2013
Appellant(s): Hersch, Stuart



__________________
Roosevelt V. Segarra
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 30, 2020.



This is in response to the appeal brief filed 10/30/2020.  Every ground of rejection set forth in the Office action dated 6/1/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”



(1) The following ground(s) of rejection are applicable to the appealed claims.
Every ground of rejection set forth in the Office action dated 6/1/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”




(2) Restatement of Rejection

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-11, 16-17, and 21-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claims 1-11, 16-17, and 21-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wu et al. [US Pub No. 2009/0077037 A1] in view of Laberge [US Pub No. 2002/0065679 A1] and Gonzales et al. [US Pub No. 2013/0054570 A1],


(3) NEW GROUNDS OF REJECTION
Not Applicable

(4) Withdrawn Ground of Rejection
Not Applicable

(5) Response to Argument
		
Appellant argues on page 10 “Appellant respectfully submits that the analysis in the Office Action is not consistent with the 2019 Guidelines which, for example, provide that the claims would be patent eligible if the subject matter is integrated into a practical application of an abstract idea”. The rejection follows the method established by the courts and resulting Examination guidelines by comparing the claims to those ideas which the courts have previously found as abstract.  In this, a determination of what claim elements fall under the abstract idea under Step 2A of the analysis.  The court has demonstrated that certain limitations may further describe the abstract idea but do nothing to render it any less abstract.  The rejection merely follows the example set forth by the courts in determining which elements of the claim are part of the independently abstract idea.  
The additional elements of the claim(s) other than the abstract idea(s), taken individually and in combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered individually and as an ordered combination do not amount to significantly more than the abstract idea(s) set forth as described above. For instance, the elements do not effect an improvement to another technology or technical field; the claim elements do not amount to an improvement to the functioning of a computer itself; and the claim elements do not move beyond a general link of the use of an abstract idea to a particular technological environment.   Examiner notes that the improvements discussed here are simply to transferring items, which means that the improvements argued are simply directed to the abstract idea itself and do not result in any computer functionality or technical/technology improvement.


Appellant respectfully submits that the subject matter is integrated into a practical application of an abstract idea which, in one example, provides an improvement in the functioning of a computer, or an improvement to other technology or technical field”.
The claimed invention does not recite additional elements, when considered separately and as an ordered combination, integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Examiner notes that the claim simply applies the abstract idea using generic computer elements as a tool (see MPEP 2106.05(f)) ; the operation of the 1) prevent privacy information from being transmitted to users and (2) prevent the filtered item from being transferred from a user interested in selling the item to a user interested in buying the item” as argued (see Page 11) embodies the invocation of computing device, server, graphical user interface, and datbase to perform the existing business process of “transferring items” (Title; see also MPEP § 2106.50(f) Part (2)). Notably, the instant claims are like the ineligible Claim 1 of example 46,, which amounts to data comparison, analysis, and display. The elements do not effect an improvement to another technology or technical field; the claim elements do not amount to an improvement to the functioning of a computer itself; and the claim elements do not move beyond a general link of the use of an abstract idea to a particular technological environment.   Examiner notes that the improvements discussed here are simply to transferring items, which means that the improvements argued are simply directed to the abstract idea itself and do not result in any computer functionality or technical/technology improvement.


Appellant argues on page 14 “The claims do not preempt all processes”.  With regard to preemption, the issue comes down to whether the claim is directed to an abstract idea and does it fail the Mayo/Alice step one and step two analysis.  The claims have been analyzed under January 2019 USPTO PEG and are considered not patent-eligible.

Appellant argues “these passages do not teach or suggest the limitations of claim 1", such as “transmit an electronic signal to communicate to a display region and an input region of a graphical user interface of a workstation in use by a user, that includes data representing the plurality of items minus the at least one filtered out item”.  Wu does not use the term filter out but Wu teaches a first and second query.  Wu teaches in paragraph 0039, Results that match both the first query and second query are transmitted to the user (when the web browser submits the second query, the search engine 1030 generates new search results that match both the first query and the second query.  Results that do not match the first query and second query are not transmitted or rather are filtered out of the results.
 
 (6) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:

(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.


Respectfully submitted,
/KEVIN POE/
Examiner, Art Unit 3692
Conferees:
/SARAH M MONFELDT/           Supervisory Patent Examiner, Art Unit 3692         

/Vincent Millin/
Appeal Practice Specialist
                                                                                                                                                                                    

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.